DETAILED ACTION

Response to Amendment
1.	The amendment filed 5/3/2021 for US Patent Application No. 16/319135 has been entered and fully considered.
2.	Claims 1, 4-7 and 11-14 are currently pending and have been fully considered.
3.	The 35 U.S.C. 103 rejections presented in the office action dated 1/4/2021 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1, 4-7 and 11-14 are now in condition for allowance because the prior art does not teach or suggest the claimed electrolyte solution composition.
	The prior art of record Takiguchi does not teach or suggest an electrolyte composition comprising a fluorinated acyclic carbonate with the specified fluorine content, the specified organosilicon compounds and the lithium salt compositions recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724